United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
D.C., Appellant
and
DEPARTMENT OF THE NAVY,
PUGENT SOUND NAVAL SHIPYARD &
INTERMEDIATE MAINTENANCE FACILITY,
Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0314
Issued: September 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 28, 2017 appellant filed a timely appeal from an October 26, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 24, 2017 appellant, then a 66-year-old welder, filed an occupational disease
claim (Form CA-2) for right hand/wrist carpal tunnel syndrome, due to factors of his federal
employment including welding in various locations. He indicated that he first became aware of
his condition on April 18, 2009, and first realized the condition was related to factors of his federal
employment on April 18, 2017. Appellant did not stop work. On the reverse side of the claim
form, the employing establishment noted that he first reported his condition to his supervisor on
July 17, 2017. Appellant’s supervisor indicated that while he had not seen any medical records
for appellant’s condition, he personally observed appellant’s hands and noted they were “worked
hard.” He also noted having previously observed appellant using vibrating tools while working as
a welder.
In a letter dated September 13, 2017, OWCP informed appellant of the type of evidence
needed to support his claim and requested that he submit such evidence within 30 days. It
particularly requested that he complete a questionnaire describing the employment activities he
believed caused or contributed to his condition. OWCP also advised appellant to submit a narrative
medical report from his physician, which included a specific diagnosis and an opinion on causal
relationship.
Appellant did not provide a response to the questionnaire.
OWCP received records from the employing establishment to include: a notification of
personnel action (Standard Form 50); a welder job summary; and a portion of a certificate of
medical examination pertaining to the functional requirements and environmental factors involved
to perform the duties of a welder.
In an April 18, 2017 report, Leslie B. Schoneman, a physician assistant, noted that
appellant had symptoms consistent with bilateral peripheral neuropathy and also likely bilateral
carpal tunnel syndrome. She explained that “both of these symptoms are likely related to your
diabetes.” Ms. Schoneman also noted that appellant’s primary care physician previously
diagnosed bilateral carpal tunnel syndrome in 2009. She explained that the work causality was
unclear and could not support this claim. Ms. Schoneman commented that it was more likely that
appellant’s condition was not work related.
Dr. Jenny Amani, a family medicine specialist, completed an April 18, 2017 duty status
report (Form CA-17). She noted “ongoing worsening bilateral hand pain with numbness and
tingling in first three fingers of both hands.”
By decision dated October 26, 2017, OWCP denied appellant’s claim finding that he failed
to establish fact of injury as appellant had not described in detail the employment factors he
believed either caused or contributed to his condition. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA,3 that an injury was sustained in the performance of duty as alleged, and that any
disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.6
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish an injury in
the performance of duty.
Appellant alleged that he developed a right hand condition due to “weld[ing] in various
location[s].” However, he did not otherwise describe his specific duties as a welder that he
believed either caused or contributed to his right hand condition. On September 13, 2017 OWCP
advised appellant of the need for additional factual information regarding his alleged right hand
injury, but he did not respond to its factual questionnaire or otherwise provide a narrative
describing the implicated factors of his federal employment.
An employee’s statement as to how the injury occurred is of great probative value and will
stand unless refuted by strong or persuasive evidence.7 However, in this instance appellant did not
provide a statement as to how the injury occurred. As noted, he bears the burden of submitting a
factual statement identifying employment factors alleged to have caused or contributed to the

2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

C.C., Docket No. 10-2054 (issued July 8, 2011).

3

presence or occurrence of the disease or condition.8 Accordingly, appellant has not established an
injury in the performance of duty.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

See supra note 6.

4

